Title: From John Adams to Samuel Chase, 14 June 1776
From: Adams, John
To: Chase, Samuel


     
      Dear Sir
      Philadelphia June 14. 1776
     
     Mr. Bedford put into my Hand this Moment a Card from you, containing a Reprehension for the past, and a Requisition for the Time to come. For the past I kiss the Rod: but from complying with the Requision at least one Part of it, I must be excused. I have no Objection to writing you Facts, but I would not meddle with Characters, for the World. A burn’d Child dreads the Fire. I have Smarted to severely, for a few crude Expressions, written in a Pet, to a bosom Friend, to venture on such Boldnesses again. Besides if I were to tell you all that I think of all Characters, I should appear so illnatured and censorious, that I should detest myself. By my Soul, I think very heinously, I cant think of a better Word, of some People. They think as badly of me, I Suppose, and neither of us care a farthing for that. So the Account is ballanced and perhaps after all both sides may be deceived, both may be very honest Men.
     But of all the Animals on Earth, that ever fell in my Way, your Trimmers your double tongued and double minded Men, your disguised Folk, I detest most. The Devil I think has a better Title, to those, by half, than he has to those who err openly, and are bare faced Villains.
     Mr. Adams ever was and ever will be glad to see Mr. Chase, but Mr. Chase never was nor will be more welcome than, if he should come next Monday or Tuesday fortnight, with the Voice of Maryland in Favour of Independence, and a foreign Alliance. I have never had the Honour of knowing many People from Maryland, but by what I have learnt of them and seen of their Delegates they are an open, sincere and consistent and united People—a little obstinate to be sure, but that is very pardonable when accompanied with frankness. From all which I conclude, that when they shall be convinced of the Necessity of those Measures, they will all be convinced at once, and afterwards be as active and forward as any, perhaps more so than most.
     I have one Bone to pick with your Colony. I Suspect they levelled one of their Instructions at my Head.—This is a distinction of which you may Suppose I am not very ambitious.—One of your Colleagues moved A Resolution that No Member of Congress should hold any Office under any of the new Governments and produced an Instruction to make him feel strong. I Seconded the Motion with a trifling Amendment that the Resolution should be that no Member of Congress should hold any office civil or military, in the Army or in the Militia under any Government old or new.—This Struck through the Assembly like an Electric shock, for every Member, was a Governor, or General, or Judge, or some mighty Thing or other in the militia or under the old Government or some new one. This was so important a Matter that it required Consideration, and I have never heard another Word about it.
     The Truth as far as it respects myself is this. The Government of the Massachusetts without my solicitation and much against my Inclination, were pleased sometime last Summer to nominate me to an Office. It was at a Time, when Offices under new Governments were not in much demand, being considered rather precarious.—I did not refuse this Office, altho by accepting it, I must resign another Office which I held under the old Government, three Times So profitable because, I was well informed that if I had refused it no other Man would have accepted it, and this would have greatly weakened perhaps ruined the new Constitution.—This is the Truth of Fact.—So that one of the most disinterested and intrepid Actions of my whole Life, has been represented to the People of Maryland to my Disadvantage.—I told the Gentleman that I should be much obliged if they would find me a Man who would accept of my office, or by passing the Resolution, furnish me with a Justification for refusing it. In either Case, I would Subscribe my Renunciation of that Office before I left that Room. Nay I would go further, I would vote with them, that every Member of this Congress should take an oath, that he never would accept of any office, during Life, or procure any office for his father, his Son, his Brother, or his Cousin. So much for egotism. 
      McKean has returned from the Lower Counties with full Powers. Their Instructions are in the Same Words with the new ones to the Delegates of Pensilvania. New Jersey, have dethroned Franklyn, and in a Letter which is just come to my Hand from indisputable Authority, I am told that the Delegates from that Colony, will “vote plump.” Maryland, now Stands alone. I presume She will Soon join Company—if not she must be left alone.
    